Citation Nr: 1724386	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  11-00 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected Meniere's disease with right ear hearing loss prior to February 11, 2011.

2.  Entitlement to service connection for an acquired psychiatric disorder to include as secondary to service-connected disability of Meniere's disease with right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to February 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which as relevant here, denied a rating in excess of 30 percent for service-connected Meniere's disease service connection for a psychiatric disorder to include as secondary to service-connected Meniere's disease. 

Regarding the characterization of the service connection claim, although the Veteran initially submitted a claim of service connection for depression, stress, and anxiety secondary to his Meniere's disease, he was diagnosed with additional psychiatric disorders.  Therefore, the Board characterizes the issue to entitlement to service connection for an acquired psychiatric disorder, however diagnosed, to contemplate the Veteran's psychiatric symptoms, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

Throughout the pendency of this appeal, the RO, in a July 2012 rating decision, increased the rating to 100 percent for the Veteran's Meniere's disease, effective February 11, 2011.  Since the 100 percent rating is considered a full grant for benefits sought on appeal, the Board considers the appeal for Meniere's disease, moot from February 11, 2011, forward.  However, since a rating in excess of 30 percent for Meniere's disease prior to February 11, 2011 is possible, the matter remains on appeal and is before the Board in accordance with AB v. Brown, 6 Vet. App. 35 (1993); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving any reasonable doubt in favor of the Veteran, since the beginning of the claim on appeal, his Meniere's disease has been manifested by hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly with tinnitus.

CONCLUSION OF LAW

For the rating period on appeal prior to February 11, 2011, the criteria for a disability rating of 100 percent for Meniere's disease are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.87, Diagnostic Code (DC) 6205 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The appeal of entitlement to a rating in excess of 30 percent for service-connected Meniere's disease with right ear hearing loss prior to February 11, 2011, has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, i.e., grant of 100 percent rating that is considered a full grant for benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Increased Rating Claim - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Board initially notes that he has been in receipt of a 30 percent rating for Meniere's disease since February 1993.  A disability rating that has been continuously rated at or above a certain percentage for at least 20 years is a protected rating.  A protected rating cannot be reduced, let alone eliminated, absent a showing of fraud.  38 C.F.R. § 3.951 (2016).  Therefore, this rating is protected. 

Below, the Board considers whether a rating higher than 30 percent for the Veteran's service-connected Meniere's disease with right ear hearing loss is warranted prior to February 11, 2011.  

The Veteran's Meniere's disease is rated under 38 C.F.R. § 4.87, DC 6205.  Under such code, a 30 percent disability rating is warranted for Meniere's syndrome when there is hearing impairment with vertigo less than once a month, with or without tinnitus.  Id.  A 60 percent disability rating is assigned for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  Id.  A 100 percent disability rating is assigned for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  Id. 

A cerebellar gait is "a staggering ataxic gait, sometimes with a tendency to fall to one side."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 753 (32nd Ed. 2012).

A Note indicates that the Meniere's syndrome can also be evaluated either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder) under DC 6204, hearing impairment under DC 6100, and tinnitus under DC 6260, whichever method results in a higher overall evaluation.  However, the note indicates not to combine an evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under DC 6205 for Meniere's syndrome.  38 C.F.R. § 4.87, DC 6205.  

The record shows that the Veteran is service-connected for tinnitus, and the 10 percent rating assigned prior to February 2011 is the maximum available under DC 6260.  Thus, evaluating the disability under DC 6260 is not appropriate.  Further, his hearing impairment is only in the right ear and does not result in a potential higher rating under DC 6100.  Lastly, under DC 6204, the highest available rating for vertigo is 30 percent that is equal to the current rating the Veteran is in receipt for the period on appeal under DC 6205.  The Board therefore finds that the Veteran's Meniere's syndrome is appropriately evaluated under DC 6205. 

Turning now to the evidence of record, in August 2008, he underwent a VA audiologic assessment where he reported constant spinning, falling, floating and dizziness.  The examiner noted severe to profound sensorineural hearing loss in the right ear.  It was also noted that the Veteran was eligible for hearing aid benefits.  He was referred to an ENT for his vertigo symptoms.

Central Texas VAMC medical treatment notes from June 2008 indicate that when standing up the Veteran was getting "very drowsy" and that it happened "even when driving."  

The Veteran's VA medical treatment records from November 2008 indicated that he reported constant spinning, falling, floating, and dizziness.   

The Veteran filed a claim for an increased rating for his Meniere's syndrome on May 5, 2009, indicating that it is worse than contemplated by the 30 percent rating which had been assigned since 1993.

The Veteran underwent a VA audiology examination for increased rating purposes in November 2009, but the examiner did not assess the symptoms of the Meniere's syndrome, nor did he discuss any worsening of it.  No opinion was provided with this examination.  As such, the examination does not offer any probative value to this appeal. 

The Veteran stated in December 2009 correspondence that he had "vertigo attacks two to three times weekly and tinnitus that never ever stops" in addition to "going deaf" in his right ear. 

The Veteran underwent an additional VA examination for ear disease in February 2010.  The examiner indicated that the Veteran's file was reviewed and confirmed that he had a longstanding history of vertigo with coexisting right ear hearing loss and right ear tinnitus.  The examiner stated that the Veteran provided a history of episodic vertigo that he said occurs on the average of two to three times per week, with symptoms lasting from two to ten hours in duration.  Diagnoses included right Meniere's disease, right non-hearing ear, and right constant tinnitus.  He did not have hearing loss for VA purposes in the left ear.  The examiner further noted that the case should not be adjudicated until an addendum opinion will be furnished after the Veteran underwent further testing.  A follow-up addendum indicated that testing confirmed consistent unilateral weakness.  The Veteran reported that over the past year, he had episodes of dizziness that occurred twice a week and lasted between two to twelve hours.  He took medication at night for his dizziness.  It was stated that surgical intervention may be viable. 

During a VA mental health examination in February 2010, he indicated that he was unable to work and had financial stress due to his frequent vertigo attacks. 

Dallas VAMC medical treatment records from February 2010 note that the Veteran had been having spells of vertigo three times a week and was disabled and not working.  It was further indicated that the Veteran failed medical treatment and is a surgical candidate. 

On his December 2010 VA 9 form, the Veteran indicated that, in the prior two years, his Meniere's disease  "became extremely aggravated" and that he had vertigo two to three times a week which sometime last as long as 48 hours.  

In a February 2011 statement in support of claim, the Veteran indicated that he had been unable to work since 2008 due to frequent vertigo attacks from two to four times a week which occasionally last for as long as seventy-two hours.  He further noted that despite being seen at the ENT clinic on a regular basis, all of the medications he was prescribed did not improve the condition. 

The Veteran underwent an additional VA compensation examination of the ears in July 2011.  He reported constant dizziness that occurs at least two to three times a week.  The examiner noted severe Meniere's disease with roaring tinnitus right ear, severe sensorineural hearing loss, disabling vertigo lasting from a few hours to one or two days, and staggering gait.

After review of the lay and medical evidence of record, the Board finds that a higher rating of 100 percent is warranted since the beginning of the appeal.  Hearing impairment and tinnitus are clearly demonstrated in the Veteran's medical records.  Thus, the dispositive issue is whether the Veteran's Meniere's disease has been productive of attacks of vertigo and cerebellar gait during the appeal period, and if so, to what extent.   

Throughout the appeal period, the Veteran has consistently reported having experienced attacks of what he believes is vertigo during which he feels dizzy, unsteady, and nauseous.  He also describes episodes of constant spinning and falling, and unilateral weakness confirmed by testing.  He, as a layperson, is competent to describe the observable symptoms he experiences during these attacks.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).  

On the question of the number of vertigo attacks the Veteran experiences in a given month, during the appeal period, he has reported having these episodes of unsteadiness, dizziness, staggering and documented unilateral weakness due to his Meniere's disease on average, two to three times a week.  The number of his vertigo attacks reported in his statements to VA is consistent with those reported to VA medical professionals.  Resolving any doubt in the Veteran's favor, his hearing impairment with attacks of vertigo and cerebellar gait occurred more than once weekly during the rating period prior to February 2011.

Accordingly, when considering that the severity of his Meniere's syndrome as documented in his treatment records and in his lay statements throughout this appeal, the Board finds his Meniere's disease symptoms approximate the criteria for a 100 percent disability rating under DC 6205 for the entire appeal period.  

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

From the May 5, 2009, date of claim, a 100 percent rating for Meniere's disease is granted, subject to regulations governing the payment of monetary benefits. 


REMAND

The Veteran also seeks service connection for depression as secondary to his Meniere's disease.  

The Board finds that an addendum is needed to clarify the etiology of the Veteran's depression.  The Veteran underwent a VA psychology compensation examination in February 2010.  The examiner stated that when he was asked directly, the Veteran said that the causes of his anxiety and depression were unemployment, loss of family, and financial stress.  The examiner opined that it is more likely than not that these stressors are the cause of his anxiety and depression rather than the Veteran's service-connected Meniere's disease.  The examiner additionally stated that the Veteran's alcohol abuse and dependency was also a major factor in his depression. 

The Board notes that the Veteran specifically indicated that his unemployment leading to financial stress is directly caused by his vertigo attacks resulting from his Meniere's disease, which was not addressed by the examiner.  This assertion is now supported by medical evidence showing that the Veteran in fact cannot work due to his vertigo attacks.    

Lastly, the Board observes that the Veteran's last VA mental health examination was conducted over seven years ago.  Although the duty to assist does not require that a claim be remanded solely because of the passage of time, the Board finds that in this instance a contemporaneous VA medical examination is warranted to determine all of the current diagnoses of psychiatric disorders and their etiology, to include as secondary to the Veteran's Meniere's disease. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA mental health medical evidence, specifically to include those dated since the most recent supplemental statement of the case.

2.  Then, the Veteran should be scheduled for an appropriate VA examination for his claim of service connection for an acquired psychiatric disorder, to include as secondary to his service-connected Meniere's disease.  

The claims file including this remand must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must note in the report that the claims file was reviewed.

The examiner should identify any psychiatric disorders the Veteran has had at any time since he filed his claim.  

The examiner is then asked to provide an opinion as to whether:

(a) It is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder had its onset during the Veteran's active service or was caused by his active service? 

(b)  It is at least as likely as not (a 50 percent or greater probability) that any diagnosed acquired psychiatric disorder was caused by the Veteran's service-connected Meniere's disease; specifically, the examiner is asked to address the Veteran's assertions that his depression was caused by his inability to work due to the severity of his Meniere's disease.

(c) Is it at least as likely as not that any diagnosed acquired psychiatric disorder was AGGRAVATED by (permanently worsened beyond the natural progress of the disease) the Veteran's service-connected Meniere's disease at any point during the appeal period?  

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

3.  After completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


